Citation Nr: 1441200	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to the posttraumatic headache disability.

2.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the claims for service connection for PTSD, service connection for MDD, and service connection for hypertension.  In evaluating this case, the Board has also reviewed the Veterans Benefits Management and "Virtual VA" systems to ensure a complete assessment of the evidence.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the PTSD and MDD diagnoses of record, the Board has recharacterized the claim as reflected on the title page. 

Subsequent to the issuance of the January 2010 Statement of the Case, the Veteran submitted additional evidence, for which a waiver of initial RO consideration was provided.  See September 2014 Informal Hearing Presentation in Virtual VA.

The issue of service connection for an acquired psychiatric disorder, to include PTSD and MDD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed hypertension.

2.  The Veteran is service-connected for posttraumatic headaches. 

3.  The Veteran's hypertension is not proximately due to or aggravated by the service-connected posttraumatic headache disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary the service-connected posttraumatic headache disability have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In letters dated January 2008 and August 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection and secondary service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of each claim.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA medical examination for hypertension in September 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA opinion and findings obtained in this case are adequate.  The September 2008 VA opinion considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated. 

The Board does acknowledge that the September 2008 VA examination did not specifically state whether hypertension was "aggravated" by the Veteran's posttraumatic headache disability; however, the Board finds that the medical examination sufficiently addresses both the issue of proximate cause and aggravation, and therefore, does not a warrant a remand for an additional examination and/or opinion to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Specifically, the examiner stated that, although the stress of a headache can "temporarily elevate" blood pressure during an acute episode of headache, the medical literature did not substantiate the claim that posttraumatic headaches permanently elevated blood pressure.  On the other hand, the examiner noted that the age of the Veteran when hypertension began (after 40 years old), the findings on the physical exam, and the medical notes of record, supported a finding that the Veteran's hypertension was a primary condition of his arteries, diagnosed as essential hypertension.  The Board finds that a plain reading of the opinion provided by the VA examiner encompasses the question of aggravation (i.e., permanent worsening).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, a VA examination, post-service treatment records, and both the Veteran and his representative's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) generally would apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Because the Veteran and his representative have expressly stated that service connection for hypertension is based on a secondary theory of entitlement, and because the evidence of record does not otherwise indicate that the currently diagnosed hypertension is directly related to service, the Board need not address whether service connection is warranted for hypertension on a presumptive or direct basis.  Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (VA must consider the possible theories of entitlement raised by the claimant or the evidence of record).  Development in this case has, accordingly, been focused on the theory of secondary service connection.

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Secondary Service Connection for Hypertension

In a June 2008 claim for VA compensation benefits, the Veteran stated that hypertension was secondary to his service-connected posttraumatic headache disability.   See also representative's September 2014 informal hearing presentation.

The Board notes that the Veteran is service connected for traumatic headaches.  Also, the Board finds that the Veteran has a current diagnosis of hypertension.  See September 2008 VA examination; see also March 2009 VA treatment record.

As such, the remaining question is whether currently diagnosed hypertension is caused or aggravated by service-connected posttraumatic headaches.  For secondary service connection based on aggravation (permanent worsening beyond natural progress) of a non-service-connected disorder by a service-connected disability, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, and medical evidence indicating the level of increased disability after the aggravation occurred.  38 C.F.R. § 3.310.

The Veteran was afforded a VA examination in September 2008 to assist in determining whether his currently diagnosed hypertension was caused or aggravated by the service-connected headache disability.  During the evaluation, the Veteran reported that he had been prescribed antihypertensive medication since 1998.  The Veteran did report that he experienced headaches every day and that the headaches had sometimes been correlated with mildly elevated systolic blood pressure.  The examiner noted that VA treatment records were silent for any complication for the hypertension condition and the Veteran had not been hospitalized for high blood pressure or related symptoms.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner then opined that, although the stress of a headache could "temporarily elevate" blood pressure during an acute episode of headache, there was no medical literature that the examiner was aware of that substantiated the claim that posttraumatic headaches permanently elevated blood pressure.  On the other hand, the examiner noted that the age of the Veteran when hypertension began (after 40 years old), the findings on the physical exam, and the medical notes of record, demonstrated that the Veteran's hypertension was a primary condition of his arteries, diagnosed as essential hypertension.   

VA treatment records show continued diagnoses and treatment for hypertension; however, they do not provide an opinion as to the etiology of the Veteran's hypertension.  

With regard to the Veteran's contentions that hypertension is caused or aggravated by the service-connected posttraumatic headache disability, the Board finds that, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a medical opinion regarding the cause of the medically complex disorder of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Hypertension is a medically complex disorder because of its multiple possible etiologies.  For these reasons, the Board finds the September 2008 medical opinion to be the most competent and probative opinion as to whether currently diagnosed hypertension is caused or aggravated by the service-connected posttraumatic headache disability.

Based on the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates no relationship, either by causation or aggravation, between the Veteran's current hypertension and service-connected posttraumatic headaches.  The most probative nexus opinion on file (the September 2008 VA medical opinion) weighs against the claim.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension as secondary to service-connected posttraumatic headaches, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension as secondary to the posttraumatic headache disability is denied.


REMAND

The Veteran contends that he suffers from PTSD and MDD as a result of an in-service head injury.  Specifically, the evidence demonstrates that, during a carjacking in 1973, the Veteran was struck on the head and rendered unconscious.  

The Veteran was afforded a VA PTSD examination in October 2008.  The VA examiner diagnosed the Veteran with MDD and further opined that the Veteran did not meet the DSM-IV criteria for PTSD.  However, the Veteran has been diagnosed with PTSD, in accordance with the DSM-IV criteria, in various VA treatment records.  See November 2006, February 2007, April 2009, and August 2009 VA treatment records.  

Further, despite a finding of MDD, the October 2008 VA examiner did not render an opinion as to whether the diagnosed MDD was caused by or otherwise related to the in-service head trauma.  As such, the Board finds that a new VA examination is necessary in order to assist in determining whether the currently diagnosed PTSD and MDD are related to the in-service head trauma.  

Further, the most recent VA treatment record is dated in April 2009.  On remand, any outstanding VA treatment records must be obtained and associated with the claims file.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the San Juan VA Medical Center since April 2009.

2.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current psychiatric disability in accordance with the DSM-IV criteria, to include MDD and/or PTSD, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current psychiatric disability was caused by the Veteran's service.

In doing so, the examiner should specifically address previous diagnoses of record, including MDD and PTSD. The examiner should also consider the Veteran's in-service stressor event, which includes the in-service carjacking incident resulting in head trauma.  

A complete rationale should be provided for any opinion rendered.

3.  Thereafter the claim on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


